Exhibit 99.1 PERPETUAL ENERGY INC. Condensed Interim Consolidated Statements of Financial Position As at September 30, 2011 December 31, 2010 (Cdn$ thousands, unaudited) (note 16) Assets Current assets Accounts receivable $ $ Prepaid expenses and deposits Marketable securities Derivatives (note 14) - Property, plant and equipment (note 3) Exploration and evaluation (note 4) Goodwill - Derivatives (note 14) Total assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Dividends payable Share based payment liability (note 11) Derivatives (note 14) - Convertible debentures (note 7) - Long term bank debt (note 5) Senior notes (note 6) - Convertible debentures (note 7) Gas storage obligation (note 8) Gas over bitumen royalty obligation (note 9) Decommissioning obligations (note 12) Deferred tax liability Total liabilities Equity Share capital (note 10) Equity component of convertible debentures (note 7) Contributed surplus (note 11) Deficit ) ) Total equity Total liabilities and equity $ $ See accompanying notes.The notes are an integral part of the Corporation’s condensed interim consolidated financial statements. PERPETUAL ENERGY INC. Condensed Interim Consolidated Statements of Loss and Comprehensive Loss For the three months ended September 30, For the nine months ended September 30, (Cdn$ thousands, except per share amounts, unaudited) (note 16) (note 16) Revenue Oil and natural gas $ Royalties ) Change in fair value of commodity price derivatives (note 14) ) ) Gas over bitumen (note 9) Expenses Production and operating Transportation Exploration and evaluation (note 4) General and administrative Gain on dispositions of property, plant and equipment (note 3) Impairment losses (note 3) - - Depletion and depreciation (note 3) Loss from operating activities ) Financial items Unrealized loss on derivative debenture liability (note 7) - - - Unrealized loss (gain) on gas storage obligation ) ) Unrealized loss (gain) on marketable securities ) Interest on Trust Units (note 10) - - - Interest on convertible debentures Interest on senior notes - - Interest on debt Accretion on decommissioning obligations Loss before income tax ) Provisions for income taxes Current - Deferred tax expense Net loss and comprehensive loss ) Net loss and comprehensive loss attributable to: Shareholders of the Corporation ) Non-controlling interests - ) - ) $ ) $ ) $ ) $ ) Loss per share (note 10) Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) See accompanying notes.The notes are an integral part of the Corporation’s condensed interim consolidated financial statements. Page 2 PERPETUAL ENERGY INC. Condensed Interim Consolidated Statements of Changes in Equity Share Capital Equity Component of Convertible Debentures Contributed Surplus Deficit Total Equity (Cdn$ thousands, unaudited) Balance at January 1, 2011 $ ) $ Net loss - - - ) ) Dividends to Shareholders - - - ) ) Common shares issued - Restricted Rights Plan - ) - - Common shares issued - Share Option Plan - ) - 81 Normal course issuer bid ) - - - ) Issue fees incurred (8
